Judgment granting defendant husband a separation on his counterclaim and dismissing plaintiff wife’s complaint unanimously modified, on the law and on the facts, and in the exercise of discretion, to the extent of awarding plaintiff wife a counsel fee of $2,000 and, as so modified, the judgment is affirmed, without costs. The Justice sitting at the Special and Trial Term evidently concluded that the application for counsel fees for services rendered up to and including the trial must fail because of its determination on the merits of plaintiff’s complaint. There was no such necessity and, given the power, a counsel fee should have been awarded. Even defendant husband concedes that such an allowance was permissible at least for the defense against his counterclaim for separation. Settle order. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente- and Stevens, JJ.